                         IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                    EASTERN DISTRICT

In re:                                              )       Case No. 17-17361
                                                    )
RICHARD M. OSBORNE,                                 )       Chapter 7
                                                    )
         Debtor.                                    )       Judge Arthur I. Harris

    SECOND STIPULATION GRANTING EXTENSION OF TIME TO RESPOND TO
 TRUSTEE’S MOTION FOR ENTRY OF AN ORDER AUTHORIZING AND APPROVING
   THE SURCHARGE OF COLLATERAL FOR THE ATTORNEYS’ FEES AND COSTS
  INCURRED BY TRUSTEE FROM THE SALE PROCEEDS OF DEBTOR’S PROPERTY
                     PURSUANT TO 11 U.S.C. § 506(c)

         Kari B. Coniglio (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of Richard M.

Osborne, The Huntington National Bank (“Huntington”), Diane M. Osborne (“DMO”), and Diane M.

Osborne, Trustee of the Diane M. Osborne Trust (“DMO Trust”; and, together with DMO, collectively,

the “DMO Parties”) stipulate and agree that Huntington and the DMO Parties shall have a further

extension of time, through and including March 31, 2021 to respond to the Trustee’s Motion for Entry

of an Order Authorizing and Approving the Surcharge of Collateral for the Attorneys’ Fees and Costs

Incurred by the Trustee from the Sale Proceeds of Debtor’s Property Pursuant to 11 U.S.C. §506(c)

[Doc. 1004] (the “Motion”). The parties further stipulate and agree that the hearing on the Motion may

be adjourned to April 6, 2021 at 10:00 A.M. This is the second extension of time to respond.

         Agreed to by:

/s/ Michael J. Moran                                /s/ Timothy Palmer
Michael J. Moran (0018869)                          Timothy Palmer
243 Portage Trail                                   BUCHANAN INGERSOLL & ROONEY PC
P.O. Box 535                                        501 Grant Street, Suite 200
Cuyahoga Falls, OH 44222                            Pittsburgh, PA 15219-4413
(330) 929-0507                                      Phone: 412-562-8800
(330) 929-6605 – Fax                                Fax: 412-562-1041
mike@gibsonmornan.com                               timothy.palmer@bipc.com

Counsel for Diane M. Osborne and                    Counsel for The Huntington National Bank
Diane M. Osborne, Trustee of the Diane
M. Osborne Trust




17-17361-aih       Doc 1056     FILED 01/18/21          ENTERED 01/18/21 10:52:17          Page 1 of 4
/s/ Marcel C. Duhamel
Marcel C. Duhamel (0062171)
Elia O. Woyt (0074109)
Carrie M. Brosius (0075484)
VORYS, SATER, SEYMOUR AND PEASE LLP
200 Public Square, Suite 1400
Cleveland, Ohio 44114
(216) 479-6100
(216) 479-6060 (facsimile)
mcduhamel@vorys.com
eowoyt@vorys.com
cmbrosius@vorys.com

Counsel for the Trustee




                                            2

17-17361-aih    Doc 1056   FILED 01/18/21       ENTERED 01/18/21 10:52:17   Page 2 of 4
                                CERTIFICATE OF SERVICE

       I certify that on January 18, 2021, a true and correct copy of the Second Stipulation

Granting Extension of Time to Respond to Trustee’s Motion for Entry of an Order Authorizing and

Approving the Surcharge of Collateral for the Attorneys’ Fees and Costs Incurred by the Trustee

from the Sale Proceeds of Debtor’s Property Pursuant to 11 U.S.C. §506(c) was served:

       Via the Court’s Electronic Case Filing System on these entities and individuals who are

listed on the Court’s Electronic Mail Notice List:


      Patrick R. Akers prakers@vorys.com
      Gregory P. Amend gamend@bdblaw.com, grichards@bdblaw.com
      Alison L. Archer alison.archer@ohioattorneygeneral.gov,
       Trish.Lazich@ohioattorneygeneral.gov;angelique.dennis-
       noland@ohioattorneygeneral.gov
      Richard M. Bain rbain@meyersroman.com,
       mnowak@meyersroman.com;jray@meyersroman.com
      Adam S. Baker abakerlaw@sbcglobal.net, adam@bakerlaw.us;abakerlaw@gmail.com
      Austin B. Barnes abarnes@sandhu-law.com, bk1notice@sandhu-law.com
      Robert D. Barr rbarr@koehler.law, syackly@koehler.law
      Jeffrey W. Bieszczak jwbieszczak@vorys.com
      David T. Brady DBrady@Sandhu-Law.com, bk1notice@sandhu-law.com
      Carrie M. Brosius cmbrosius@vorys.com, mdwalkuski@vorys.com
      Kari B. Coniglio kbconiglio@vorys.com,
       mdwalkuski@vorys.com;kbc@trustesolutions.net;jncash2@vorys.com
      LeAnn E. Covey bknotice@clunkhoose.com
      Richard W. DiBella rdibella@dgmblaw.com
      Melody A. Dugic mgazda@hendersoncovington.com
      Marcel C. Duhamel mcduhamel@vorys.com, mdwalkuski@vorys.com
      Douglas M. Eppler deppler@walterhav.com
      Bryan J. Farkas bjfarkas@vorys.com,
       bjfarkas@vorys.com;caujczo@vorys.com;mdwalkuski@vorys.com
      Scott D. Fink ecfndoh@weltman.com
      Glenn E. Forbes bankruptcy@geflaw.net, gforbes@geflaw.net;
       r45233@notify.bestcase.com
      Stephen R. Franks amps@manleydeas.com
      Stephen John Futterer sjfutterer@sbcglobal.net, r43087@notify.bestcase.com
      Marc P. Gertz mpgertz@gertzrosen.com, dmichna@gertzrosen.com
      Michael R. Hamed mhamed@kushnerhamed.com, kgross@kushnerhamed.com
      Heather E. Heberlein hheberlein@porterwright.com, mvitou@porterwright.com
      Dennis J. Kaselak dkaselak@peteribold.com, Cynthia@peteribold.com



                                                 3

17-17361-aih    Doc 1056      FILED 01/18/21         ENTERED 01/18/21 10:52:17     Page 3 of 4
      Christopher J. Klym bk@hhkwlaw.com
      Jerry R. Krzys jkrzys@hendersoncovington.com, jerrykrzys@gmail.com
      Jeffrey M. Levinson jml@jml-legal.com
      Matthew H. Matheney mmatheney@porterwright.com, cpeskar@porterwright.com
      Shannon M. McCormick bankruptcy@kamancus.com
      Michael J. Moran mike@gibsonmoran.com,
       moranecf@gmail.com;r55982@notify.bestcase.com
      Heather L. Moseman heather@mosemanlaw.com
      Kelly Neal kelly.neal@bipc.com, donna.curcio@bipc.com
      David M. Neumann dneumann@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com
      Timothy P. Palmer timothy.palmer@bipc.com, donna.curcio@bipc.com
      Drew T. Parobek dtparobek@vorys.com, mdwalkuski@vorys.com
      Tricia L. Pycraft tpycraft@ccj.com, bowman@ccj.com
      Kirk W. Roessler kroessler@walterhav.com,
       kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com
      John J. Rutter jrutter@ralaw.com
      Frederic P. Schwieg fschwieg@schwieglaw.com
      Michael J. Sikora msikora@sikoralaw.com, aarasmith@sikoralaw.com
      Nathaniel R. Sinn nsinn@porterwright.com, cpeskar@porterwright.com
      Robin L. Stanley rstanley@peteribold.com,
       Sonya@peteribold.com;Cynthia@peteribold.com;5478@notices.nextchapterbk.com
      Rachel L. Steinlage rsteinlage@meyersroman.com,
       jray@meyersroman.com;mnowak@meyersroman.com;rbain@meyersroman.com
      Richard J. Thomas rthomas@hendersoncovington.com,
       mgazda@hendersoncovington.com
      Stephen G. Thomas steve@sgtlaw.net, kim@sgtlaw.net
      Andrew M. Tomko atomko@sandhu-law.com, bk1notice@sandhu-law.com
      Jeffrey C. Toole jtoole@bernsteinlaw.com, lyoung@bernsteinlaw.com
      United States Trustee (Registered address)@usdoj.gov
      Michael S. Tucker mtucker@ulmer.com
      Phyllis A. Ulrich bankruptcy@carlisle-law.com, bankruptcy@carlisle-law.com
      Leslie E. Wargo Leslie@Wargo-Law.com
      Karey Werner kewerner@vorys.com
      Elia O. Woyt eowoyt@vorys.com, eowoyt@vorys.com;mdwalkuski@vorys.com
      Maria D. Giannirakis ust06 maria.d.giannirakis@usdoj.gov
      Scott R. Belhorn ust35 Scott.R.Belhorn@usdoj.gov



                                           /s/ Marcel C. Duhamel
                                           Marcel C. Duhamel (0062171)
                                           Counsel to the Trustee




                                           4

17-17361-aih   Doc 1056   FILED 01/18/21       ENTERED 01/18/21 10:52:17   Page 4 of 4
